Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak U.S. Pub 2013/0080090, and further in view of Cheng U.S. Pub 2019/0095571.

With regards to claim 1. Potkonjak teaches a computer readable non-transitory medium storing executable instructions (see Potkonjak para [0057]), the executable instructions comprising: 
instructions executable by a design tool to generate configurations of a user design for the programmable integrated circuit (see Potkonjak para [0003 and 0070]), wherein each of the configurations implements the user design using at least some unique circuitry in the programmable integrated circuit relative to the other ones of the configurations (see Potkonjak para [0008 and 0022]); 
instructions executable by the design tool to direct configuration circuitry in the programmable integrated circuit to implement the user design in a first one of the configurations (see Potkonjak para [0058 thru 0064]). 
But does not teach for reducing uneven aging in a programmable integrated circuit, instructions executable by the design tool to direct the configuration circuitry to move the user design from the first one of the configurations to a second one of the configurations to cause effects of aging processes in circuits in the programmable integrated circuit that are not aged by the first one of the configurations.
However Cheng does teach for reducing uneven aging in a programmable integrated circuit, instructions executable by the design tool to direct the configuration circuitry to move the user design from the first one of the configurations to a second one of the configurations to cause effects of aging processes in circuits in the programmable integrated circuit that are not aged by the first one of the configurations (see Cheng para [0063 and 0067 thru 0069]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the collecting aging of the configured paths of Potkonjak with the movement of active paths to provide uniform aging of Cheng so the reliability of the overall chip can be substantially improved, and performance improvements of 3% or more can be observed over the lifespan of device (see Cheng para [0063]).


With regards to claim 2. Potkonjak and Cheng disclose the computer readable non-transitory medium of claim 1 and Cheng also teaches further comprising: 
instructions executable by the design tool to direct the configuration circuitry to move the user design from the second one of the configurations back to the first one of the configurations (see Cheng para [0063 and 0067 thru 0069]).

With regards to claim 3. Potkonjak and Cheng disclose the computer readable non-transitory medium of claim 1 and Cheng also teaches further comprising: 
instructions executable by the design tool to direct the configuration circuitry to move the user design from the second one of the configurations to a third one of the configurations to cause effects of the aging processes in circuits that are not aged by the first and second ones of the configurations (see Cheng para [0063 and 0067 thru 0069]).

With regards to claim 4. Potkonjak and Cheng disclose the computer readable non-transitory medium of claim 3 and Cheng also teaches further comprising: 
instructions executable by the design tool to direct the configuration circuitry to move the user design from the third one of the configurations back to the first one of the configurations (see Cheng para [0063 and 0067 thru 0069]).

With regards to claim 5. Potkonjak and Cheng disclose the computer readable non-transitory medium of claim 1 and Potkonjak and Cheng also teach, wherein the instructions executable by the design tool to direct the configuration circuitry to implement the user design in the first one of the configurations further comprises instructions executable by the design tool to direct the configuration circuitry to configure first programmable circuit blocks in the programmable integrated circuit to implement the first one of the configurations (see Cheng para [0063 and 0067 thru 0069]), and 
wherein the instructions executable by the design tool to direct the configuration circuitry to move the user design from the first one of the configurations to the second one of the configurations further comprises instructions executable by the design tool to direct the configuration circuitry to configure second programmable circuit blocks in the programmable integrated circuit to implement the second one of the configurations (see Cheng para [0063 and 0067 thru 0069]), wherein at least some of the second programmable circuit blocks are different than the first programmable circuit blocks (see Potkonjak para [0008 and 0022]).

With regards to claim 6. Potkonjak and Cheng disclose the computer readable non-transitory medium of claim 1 and Potkonjak and Cheng also teach, wherein the instructions executable by the design tool to direct the configuration circuitry to implement the user design in the first one of the configurations further comprises instructions executable by the design tool to direct the configuration circuitry to place the first one of the configurations in first circuits in a subset of programmable logic circuit blocks in the programmable integrated circuit (see Cheng para [0063 and 0067 thru 0069]), and 
wherein the instructions executable by the design tool to direct the configuration circuitry to move the user design from the first one of the configurations to the second one of the configurations further comprises instructions executable by the design tool to direct the configuration circuitry to place the second one of the configurations in second circuits in the subset of the programmable logic circuit blocks (see Cheng para [0063 and 0067 thru 0069]), wherein the second circuits are different than the first circuits (see Potkonjak para [0008 and 0022]).

With regards to claim 8. A method for reducing aging in a programmable integrated circuit, the method comprising: 
receiving configurations of a user design for the programmable integrated circuit (see Potkonjak para [0003 and 0070]) from a design tool, wherein each of the configurations implements the user design with at least some unique circuitry in the programmable integrated circuit relative to the other ones of the configurations (see Potkonjak para [0008 and 0022]); 
implementing the user design in a first one of the configurations with configuration circuitry in the programmable integrated circuit (see Potkonjak para [0058 thru 0064]). 
But does not teach for reducing uneven aging, moving the user design from the first one of the configurations to a second one of the configurations with the configuration circuitry to cause aging processes in circuitry that is not aged by the first one of the configurations (see Cheng para [0063 and 0067 thru 0069]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the collecting aging of the configured paths of Potkonjak with the movement of active paths to provide uniform aging of Cheng so the reliability of the overall chip can be substantially improved, and performance improvements of 3% or more can be observed over the lifespan of device (see Cheng para [0063]).

With regards to claim 9. Potkonjak and Cheng disclose the method of claim 8 and Cheng also teaches further comprising: 
moving the user design from the second one of the configurations back to the first one of the configurations with the configuration circuitry (see Cheng para [0063 and 0067 thru 0069]).

With regards to claim 10. Potkonjak and Cheng disclose the method of claim 8 and Cheng also teaches further comprising: 
moving the user design from the second one of the configurations to a third one of the configurations with the configuration circuitry to cause the aging processes in circuitry that is not aged by the first and second ones of the configurations (see Cheng para [0063 and 0067 thru 0069]).

With regards to claim 11. Potkonjak and Cheng disclose the method of claim 10 and Cheng also teaches further comprising: 
moving the user design from the third one of the configurations back to the first one of the configurations with the configuration circuitry (see Cheng para [0063 and 0067 thru 0069]).

With regards to claim 12. Potkonjak and Cheng disclose the method of claim 8 and Potkonjak and Cheng also teach, wherein implementing the user design in the first one of the configurations further comprises configuring first circuit blocks in the programmable integrated circuit with the configuration circuitry to implement the first one of the configurations of the user design (see Cheng para [0063 and 0067 thru 0069]), and 
wherein moving the user design from the first one of the configurations to the second one of the configurations further comprises configuring second circuit blocks in the programmable integrated circuit with the configuration circuitry to implement the second one of the configurations of the user design (see Cheng para [0063 and 0067 thru 0069]), wherein at least some of the second circuit blocks are different than the first circuit blocks (see Potkonjak para [0008 and 0022]).

With regards to claim 14. Potkonjak and Cheng disclose the method of claim 8 and Potkonjak and Cheng also teach, wherein implementing the user design in the first one of the configurations further comprises placing the first one of the configurations in first circuits in a subset of programmable logic circuit blocks in the programmable integrated circuit using the configuration circuitry (see Cheng para [0063 and 0067 thru 0069]), and 
wherein moving the user design from the first one of the configurations to the second one of the configurations further comprises placing the second one of the configurations in second circuits in the subset of the programmable logic circuit blocks using the configuration circuitry (see Cheng para [0063 and 0067 thru 0069]), wherein the second circuits are different than the first circuits (see Potkonjak para [0008 and 0022]).

With regards to claim 15. Potkonjak teaches a programmable integrated circuit (see Potkonjak para [0057]) comprising: 
configuration circuitry configured to receive configurations of a user design for the programmable integrated circuit (see Potkonjak para [0003 and 0070]), wherein each of the configurations implements the user design using at least some unique circuitry in the programmable integrated circuit relative to the other ones of the configurations (see Potkonjak para [0008 and 0022]), 
wherein the configuration circuitry is further configured to implement the user design in a first one of the configurations (see Potkonjak para [0058 thru 0064]). 
But does not teach wherein the configuration circuitry is further configured to move the user design from the first one of the configurations to a second one of the configurations to cause effects of aging processes in circuits in the programmable integrated circuit that are not aged by the first one of the configurations (see Cheng para [0063 and 0067 thru 0069]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the collecting aging of the configured paths of Potkonjak with the movement of active paths to provide uniform aging of Cheng so the reliability of the overall chip can be substantially improved, and performance improvements of 3% or more can be observed over the lifespan of device (see Cheng para [0063]).

With regards to claim 16. Potkonjak and Cheng disclose the programmable integrated circuit of claim 15 and Cheng also teaches, wherein the configuration circuitry is further configured to move the user design from the second one of the configurations back to the first one of the configurations (see Cheng para [0063 and 0067 thru 0069]).

With regards to claim 17. Potkonjak and Cheng disclose the programmable integrated circuit of claim 15 and Cheng also teaches, wherein the configuration circuitry is further configured to move the user design from the second one of the configurations to a third one of the configurations to cause effects of the aging processes in circuits that are not aged by the first and second ones of the configurations (see Cheng para [0063 and 0067 thru 0069]).

With regards to claim 18. Potkonjak and Cheng disclose the programmable integrated circuit of claim 17 and Cheng also teaches, wherein the configuration circuitry is further configured to move the user design from the third one of the configurations back to the first one of the configurations (see Cheng para [0063 and 0067 thru 0069]).

With regards to claim 19. Potkonjak and Cheng disclose the programmable integrated circuit of claim 15 and Potkonjak and Cheng also teach, wherein the configuration circuitry is further configured to configure first programmable circuit blocks in the programmable integrated circuit to implement the first one of the configurations (see Cheng para [0063 and 0067 thru 0069]), and 
wherein the configuration circuitry is further configured to configure second programmable circuit blocks in the programmable integrated circuit to implement the second one of the configurations (see Cheng para [0063 and 0067 thru 0069]), wherein at least some of the second programmable circuit blocks are different than the first programmable circuit blocks (see Potkonjak para [0008 and 0022]).

With regards to claim 20. Potkonjak and Cheng disclose the programmable integrated circuit of claim 15, wherein the configuration circuitry is further configured to place the first one of the configurations in first circuits in a subset of programmable logic circuit blocks in the programmable integrated circuit (see Cheng para [0063 and 0067 thru 0069]), and 
wherein the configuration circuitry is further configured to place the second one of the configurations in second circuits in the subset of the programmable logic circuit blocks (see Cheng para [0063 and 0067 thru 0069]), wherein the second circuits are different than the first circuits (see Potkonjak para [0008 and 0022]).



Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 7. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the instructions executable by the design tool to direct the configuration circuitry to move the user design from the first one of the configurations to the second one of the configurations further comprises instructions executable by the design tool to direct the configuration circuitry to partially reconfigure a part of the user design such that a first portion of the second one of the configurations is implemented by the same circuits as a first portion of the first one of the configurations”.

With regards to claim 13. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein moving the user design from the first one of the configurations to the second one of the configurations further comprises partially reconfiguring a part of the user design with the configuration circuitry such that a first portion of the second one of the configurations is implemented by the same circuits as a first portion of the first one of the configurations”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Potkonjak U.S. Patent 9,520,292 – Aging to reduce energy reduction
Guo U.S. Pub 2014/0225639 – Measuring aging in ring oscillators
Papanikol U.S. Patent 8,578,312 – Aging to reduce energy reduction
Potkonjak U.S. Pub 2010/0269150 – Aging usage metering

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844